Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
1.   a movement mechanism in claim 5;
2.  a movement measuring device in claims 5 and 10; and
3.  a calculating device in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


 
Claim Objections
Claims 5-6 and 8-11 are objected to because of the following informalities:  
a)  it appears that on line 9 of claim 5, “the” before “width” should read “a” to avoid antecedent basis problem;
b)  it appears that on line 11 of claim 5, “the” before “measuring width” should read “a” to avoid antecedent basis problem;
c)  it appears that on line 13 of claim 5, “a” should be placed in front of “mean width”;
d)  it appears that on line 13 of claim 5, “RSm” should be replaced by “(RSm)”
e)  it appears that on line 3 of claim 6, “a” before “movement distance” should read “the”;
f)  it appears that on line 5 of claim 6, “a” before “movement distance” should read “the”;
g)  it appears that on line 6 of claim 8, “a” should be placed in front of “mean width”;
h)  it appears that on line 6 of claim 8, “RSm” should be replaced by “(RSm)”;
i)  it appears that on line 5 of claim 10, “a” after “roughness data of” should read “the”;
j)  it appears that on line 6 of claim 10, “the” should be placed in front of “displacement data”;

l)  it appears that on line 3 of claim 11, “a” before “movement distance” should read “the”;
m)  it appears that on line 5 of claim 11, “a” before “movement distance” should read “the”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mieno et al (Friction Increase due to Roughness of Ship Hull Paint)(refer to translation provided by examiner).
With regard to claim 8, Mieno et al teach of three-dimensional surface roughness data acquiring method of acquiring three-dimensional surface roughness data of a measurement target, the method comprising:
acquiring displacement data by measuring a displacement in an X-axis direction at fixed intervals (section 4 “Measurement of surface roughness and analysis…; lines 4-5 and 12-16); and
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mieno et al (Friction Increase due to Roughness of Ship Hull Paint)(refer to translation provided by examiner) in view of Soji et al (JPS63177008 A)(refer to translation provided by examiner).
With regard to claim 5, Mieno et al teach of a three-dimensional surface roughness data acquiring device comprising:
a two-dimensional laser displacement meter (section 4 “Measurement of surface roughness and analysis…; lines 4-5); and
a movement mechanism which moves the two-dimensional laser displacement meter in an X-axis direction (X-Y stage) (section 4 “Measurement of surface roughness and analysis…; lines 12-16);
wherein;

the measuring width of the two-dimensional laser displacement meter is at least two or more times mean width of the roughness profile elements RSm of elements of a measurement target (measuring width of 30 mm and RSm between 1871-6703 µm; . section 4 “Measurement of surface roughness and analysis…; lines 12-16 & lines 20-22).
Mieno et al lack the teaching of a movement distance measuring device which measures a movement distance of the two-dimensional laser displacement meter in the X-axis direction.
Soji et al teach of a movement mechanism (wheels (3&4); fig 2; 2nd page, lines 7-11) and of a movement distance measuring device (encoder 9) which measures a movement distance of a displacement meter in the X-axis direction (2nd page, lines 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the X-Y stage of Mieno et al with the movement mechanism and the movement distance measuring device (encoder) as 



With regard to claim 6, Soji et al teach of the movement device which reads the number of revolutions by a rotary encoder (9) for measuring distance (2nd page; lines 10-11).   
With regard to claims 7 and 9, Soji et al teach of a transportable battery (33) (DC power supply; 2nd page, lines 33-34).
Reasons for Allowance
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 10-13, the prior art of record, taken alone or in combination, fails to disclose or render obvious a three-dimensional surface roughness data acquiring device comprising:
 a calculating device which generates three-dimensional surface roughness data of a measurement target on the basis of displacement data acquired by the two-dimensional laser displacement meter and movement distance data acquired by the movement distance measuring device,
wherein the calculating device is configured to:

generate three-dimensional surface roughness data of the measurement target by subtracting the reference surface data of each coordinate from the displacement data of each X-Y plane coordinate, in combination with the rest of the limitations of claim 10.
As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious a three-dimensional surface roughness evaluating method of generating three-dimensional surface roughness data of a measurement target, the method comprising:
averaging the displacement data by measuring a displacement in an X-axis direction at fixed intervals by a two-dimensional laser displacement meter in the Y-axis direction and thus generating reference surface data of each coordinate; and
subtracting the reference surface data of each coordinate from the displacement data of each X-Y plane coordinate, and thus generating three-dimensional surface roughness data of the measurement target, in combination with the rest of the limitations of claim 14.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
February 18, 2021

/HINA F AYUB/Primary Examiner
Art Unit 2896